UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 00-7586



In Re:   HENRY BATISTE,

                                                         Petitioner.




         On Petition for Writ of Mandamus.   (CA-99-2544)


Submitted:   May 15, 2001                    Decided:   June 7, 2001


Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Batiste, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Batiste has filed a petition for a writ of mandamus,

requesting this court to direct the district court to expedite its

review of his 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000) petition.

Subsequent to Batiste’s filing in this court, however, the district

court denied one of Batiste’s pending motions and remanded the case

to the magistrate judge.    The magistrate judge then denied the

remaining pending motions and ordered the Respondents to answer

Batiste’s petition.   As it appears the case is currently progress-

ing, intervention by this court is not warranted.

     Mandamus is a drastic remedy to be used only in extraordinary

circumstances.   Kerr v. United States Dist. Ct., 426 U.S. 394, 402

(1976).   Mandamus relief is only available when there are no other

means by which the relief sought could be granted.    In re Beard,

811 F.2d 818, 826 (4th Cir. 1987).     The party seeking mandamus

relief carries the heavy burden of showing that he has no other

adequate means to attain the relief he desires and that his en-

titlement to such relief is clear and indisputable.    Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).     Batiste has not

made such a showing. Accordingly, we deny Batiste’s motion to pro-

ceed in forma pauperis and deny his petition for mandamus relief.

We dispense with oral argument, because the facts and legal conten-




                                 2
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                     PETITION DENIED




                                3